COLEMAN, J.
J. M. Sanders being the owner and holder of a valid registered claim against the fine and forfeiture fund of Elmore county, applied to the treasury of the said county for payment. The treasurer refused payment upon the ground that there were no funds subject to the payment of claims against the fine and forfeiture fund. He then applied to the court of county commissioners to make an appropriation from the general fund of the county to the fine and forfeiture fund in accordance with the act of the legislature adopted and approved February 18, 1895 (Acts, 1894-95, p. 731).„ *545The court of county commissioners refused to make said appropriation, upon the ground that said act was unconstitutional and void. Thereupon he filed his petition before the circuit court judge of said judicial circuit, and prayed that a writ of mandamus be awarded to compel said commissioners’ court to make said appropriation provided by said act. The court sustained a demurrer to the petition, which challenged the constitutionality of the act. From this judgment the appeal is prosecuted in this court..
The constitutionálity is questioned upon several grounds ; the principal one being that it violates section 2, article IV, which declares that “ Each law shall contain but one subject, which shall be clearly expressed in its title, except,” etc. The act under consideration is entitled “An act to regulate the fine and forfeiture fund of'Elmore county, and to better provide for the payment of claims against the same.”
By the first section of the statute it is enacted that ‘1 The commissioners court of Elmore county be and they are hereby authorized and required at their first regular meeting after the passage of this act, to appropriate out of the general fund.of said county of Elmore the sum of six hundred dollars for the first year, and annually thereafter four hundred dollars,” etc. The foregoing section of the constitution has been construed often by this court, and its general meaning is well understood. Difficulties in the application of the construction continue to arise. The case of Ballentyne v. Wickersham, 75 Ala. 533, is recognized as the leading case in this State, and the construction there given the constitutional provision has exerted a controlling influence upon all subsequent decisions arising under said section. The authorities are extensively cited in the Code of 1896, p. 71.
The constitutional provision requires that the title shall contain but one subject. The title of an “Act to regulate the fine and forfeiture fund of Elmore county” is broad, and of itself would be sufficiently comprehensive to embrace' provision regulating priority of payments of claims against it, the collection of claims due the fund, and how and what payments should be made,- and whatsoever properly pertained to the fine and forfeiture fund of the county. The further provision of the title to the act, “and to better provide for the payment *546of claims against the same,” must be regarded as amere sub-title, and included in the general term, “To regulate the fine and forfeiture fund of Elmore county.” .Eliminating from the title the words ‘ ‘to better provide for the payment of claims against the same,” the title would be “An act to regulate the fine and forfeiture fund'of Elmore county.”
In ascertaining the extent and scope of this title, it becomes necéssary to determine what constitutes the fine and forfeiture fund of a coixnty. In the case of Brown & Street v. Parris, 93 Ala. 314, it was 'said : “The fund designated in the statutes as the ‘fine and forfeiture fund, ’ is coxnposed of fines and forfeitures arising from criminal prosecutions, or penalties for contempt of coux*t, and primarily belongs to the State. It is a special fund set apart and devoted by law to a special use — payment of the fees of State witnesses, and of officex*s of the court, accruing in criminal cases in specified contingéncies. Code, 1886, §§'4887, 4889, 4895. The court of county commissionex-s has no control over the fixxes and forfeitures, or power to dispose of the fund, though placed in the custody of the county treasurer for convenient disbursement pux’suant to law. Section 4458 of Code of 1876 — sectioxi 4894 of Code of 1886 — which declares, ‘All fines go to the coxxnty in which the indictment was foxxnd or the prosecution commenced, unless otherwise expressly provided, and judgment therefor must be entéred in the naxxxe of the State for the use of the pax*ticular county, ’ does not operate to constitute the fines a county fixnd, or to confer oxi the couixty commissioners any control of them. The control and disposition of the fund still resides in the General Assembly, who has power to direct what claims shall be paid out of it, the preferences and conditions of payment which may be changed or modified at pleasure — in short, the fines and forfeitxxres constitute a State fund. — Sessions v. Boykin, 78 Ala. 328 ; Palmer v. Fitts, 51 Ala. 489.”
The x’ecent case of Jackson County v. Derrick, ante p. 348, which qualifies the foregoing opinion in so far as it holds that the fine and foxdeiture fund is a “State fund,” in ixo way militates against the rule that xxnder present legislation it constitutes a separate fund, totally distinct from the general fund, and one over which the commissioners court has no control.
*547•No reasonable' construction of the title of an act to regulate the fine and forfeiture fund woul$ admit of the conclusion that such a title contemplated an appropriation' of the general funds of a county, raised by taxation of property and licenses,' and entrusted by law to the control of the court of county commissioners, for county purposes. We would not be understood as intimating that the legislature' is without authority to make such claims' a charge upon the' general fund of the county, but we do hold, in view of existing statutes, that such a charge can not bé made under the title of “An act to regulate the fine and forfeiture fund.”- Such a construction would be a palpable violation of the Constitution.
• We' know nothing of the causes which led to the adoption of the act under consideration, but it is a fact that in many instances claims to large . amounts against the fine and forfeiture fund have been purchased at mere nominal prices, and the holders subsequently, by special legislation of the character under consideration, have realized the full face value of their claims — a special benefit, and not one for the public generally.
The judgment of the circuit court is free from error..
Affirmed.